Opinion by
Cline, J.
At the trial it was stipulated that the merchandise, issues, and facts in this case are similar in all material respects to those involved in United States v. Browne Vintners & Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), and that the quantities reported by the inspector as not landed were not in fact *105landed. In accordance with the stipulation it was held that as to the quantities reported by the inspector as not landed, the importer is entitled to a refund in duties and internal revenue taxes assessed thereon.